Citation Nr: 0326720	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  93-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a stomach disorder. 


REPRESENTATION

Appellant represented by:	Peter W. Kociolek, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from a May 1992 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  This matter was previously 
remanded in June 1995, December 1998, December 2000, and July 
2003.  Unfortunately, the RO has not complied with the 
December 2000 and July 2003 remands; therefore, the case must 
be remanded to the RO once again.


REMAND

In the December 2000 remand, the Board noted that section 3 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. § 5103A (West 2002), required that VA 
notify the claimant that the Secretary is unable to obtain 
his treatment records from Camp Lejeune Naval Regional 
Medical Center (NRMC) pertaining to care provided in July 
1982.  Such a notification must (a) identify the specific 
records the Secretary is unable to obtain; (b) briefly 
explain the efforts that the Secretary made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim.  The Board noted 
that this had not been accomplished, and requested that the 
RO, in accordance with 38 U.S.C.A. § 5103A, accomplish this.  
The RO did not comply with the Board's request.  The Board 
notes further that a November 2002 letter from a 
representative inquired about the NRMC development and the 
actions that were requested to be accomplished by the RO.  
The RO did not respond to this inquiry.  In July 2003, the 
Board remanded this case in order for the RO to comply with 
the December 2000 remand.  However, no action has taken place 
since the Board's July 2003 remand.

In addition, it is noted that in a letter from the RO to the 
veteran (the letter is undated, but judging from its location 
in the claims file, it appears to have been mailed in 
September or October 2002), the RO sought to comply with the 
duties imposed by changes in the law which occurred during 
the pendency of this claim.  The VCAA significantly added to 
the statutory law concerning VA's duties when processing 
claims for VA benefits.  This law redefined the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

The Board notes that the above-referenced undated letter 
afforded the veteran appropriate "Quartuccio sufficient" 
notice of the VCAA.  This included notice of what evidence 
was needed to substantiate his claim, notice of what portion 
of that necessary evidence he was required to submit, and 
notice of what portion of that evidence VA will secure.  See 
Quartuccio v. Principi, 16 Vet. App. 183(2002).  In the 
letter the veteran was also informed that he had 60 days 
within which to respond with additional pertinent evidence or 
information.  Otherwise, the claim would be decided based on 
the current record.  

In May 2003, the United States Federal Circuit Court of 
Appeals (Federal Circuit) held in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), that 38 C.F.R. § 19.9(a)(2) (2003), which provided a 
30 day period, was invalid because it was contrary to 38 
U.S.C.A. § 5103(b) (West 2002), which provides the claimant 
one year to submit evidence.  In September 2003, the Federal 
Circuit in Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. App. LEXIS 
19540 (Fed. Cir. Sep. 22, 2003), held that the provisions of 
38 C.F.R. § 3.159(b)(1) (2003) which authorized VA to enter a 
decision if a response to a VCAA notice letter was not filed 
with VA within 30 days was invalid as contrary to the 
provisions of 38 U.S.C.A. § 5103(a).  Here, although the 
veteran was provided with 60 days, rather than 30 days to 
respond, this notice was still contrary to 38 U.S.C.A. 
§ 5103(b).    



In light of this case law, which the Board is legally 
obligated to follow, and the RO's failure to comply with 
prior remands, this case is REMANDED for the following:

1.  Send the veteran a letter notifying 
him that VA is unable to obtain his 
treatment records from Camp Lejeune 
Naval Regional Medical Center pertaining 
to care provide in July 1982.  The 
letter must (a) identify the specific 
records that VA was unable to obtain;
(b) briefly explain the efforts that VA 
made to obtain those records; and (c) 
describe any further action to be taken 
by VA with respect to the claim.  

2.  Also send the veteran a letter 
notifying him that he has one year to 
submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the veteran begins 
the one year period.  Inform the veteran 
that the RO will hold the case in 
abeyance until the one year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
personally and specifically waive in 
writing any remaining response time.  

3.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If any 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




